DETAILED ACTION
This Office action is in response to the amendment and remarks filed on October 27th, 2021.  Claims 1-6, 10-19, 21, and 23-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation and Proposed Amendments
Examining this application has been very unusual and issues of claim interpretation and what is disclosed in the specification and drawings have been both contentious and confusing.  In the Office action dated April 27th, 2021, examiner decided to take a new tact and reject the claims on prior art using beam shifting, rather than the claimed beam scanning.  As the terms are generally understood in the art, scanning denotes continuously moving beams that progress across an area, whereas shifting relates to a discontinuous stepping motion that illuminates discrete areas or tiles in succession, with or without overlap between the discrete areas.
Although the interpretation of the claims as referring to beam shifting is at odds with the claim language, it is consistent with the invention described in the remarks filed on April 1st, 2021 and declaration filed on the same date.  It is also consistent with an embodiment described in the specification and shown in the figures.  Examiner documented this shift in interpretation in the Office action under the section titled ‘Claim Interpretation’.
In the response filed on October 27th, 2021, applicant, for the first time in a string of six responses, did not argue with examiner’s prior art rejections on interpretation 
Claim 1: A transmission electron microscope (TEM) for imaging a sample, the microscope comprising: a stage to hold a sample; an electron beam column to direct a substantially parallel electron beam onto the sample, the electron beam column defining an optic axis, the electron beam column comprising: an electron beam source to generate an electron beam along an optic axis, electron beam optics to condense the electron beam to form a substantially parallel electron beam at the sample in a TEM mode, deflectors to shift the substantially parallel electron beam onto multiple 
Claim 10: method for imaging a sample in a transmission electron microscopy (TEM) mode, the method comprising: holding a sample in a low-pressure environment; generating an electron beam along an optic axis; condensing the electron beam to form a substantially parallel electron beam at the sample in a TEM stepping the substantially parallel electron beam onto multiple adjacent or overlapping shifts; realigning an electron beam emanating from the sample with the optic axis; detecting the electron beam emanating from the sample to generate image data; analyzing the image data to generate a sub-image for each of the 
It is noted that the dependent claims will need to be amended as well to make them consistent with the amendments to the parent claims, but examiner will not detail those amendments.
Interpretation of Figure 26 and the term Substantially Parallel
Applicant has provided figure 26 in response to objections to the drawings, which applicant contends shows a substantially parallel beam.  Examiner will address the specific arguments applicant makes regarding this figure in the Response to Arguments section of this Office action, but because the interpretation of this figure differs so significantly between applicant and examiner, examiner will state her reasons for not viewing the figure as showing a ‘substantially parallel’ beam here.  Examiner will offer this image, taken from Passy’s World of Mathematics, as a reference;

    PNG
    media_image1.png
    501
    681
    media_image1.png
    Greyscale

As can be seen from the reference above, two parallel lines or rays never meet and the spacing between them never changes.  In reality, a ‘substantially parallel’ beam may involve a small degree of convergence or divergence, but the rays would not intersect except at some theoretical point in the far distance.  Here is a close-up of what applicant is arguing constitutes a ‘substantially parallel beam’.

    PNG
    media_image2.png
    111
    400
    media_image2.png
    Greyscale

We clearly see points of intersection, one of which is circled by examiner here;

    PNG
    media_image3.png
    111
    400
    media_image3.png
    Greyscale

We also clearly see that the rays are not moving in the same direction, with the directions of two of the rays highlighted here;

    PNG
    media_image4.png
    166
    600
    media_image4.png
    Greyscale

And finally, we see that the distance between rays changes considerably, with the spacing shown here for the same two rays at different locations;

    PNG
    media_image5.png
    166
    600
    media_image5.png
    Greyscale

For these reasons, examiner holds it is abundantly clear that what is pictured is not a ‘substantially parallel’ beam.
Response to Amendment
The amendment filed October 27th, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added figure 26.  Figure 26 contains several features not disclosed in the original disclosure, including a multi-beam TEM column and the presence of a cross-over point at the surface of the sample for each beam.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, ‘a beam scanner to scan the substantially parallel electron beam across multiple scanning areas on the sample’ must be shown or the feature(s) canceled from the claim(s), including claims 1- 6, 14, 16, 18, 21, and 23. Figure 26 as filed on July 13th, 2020 and amended on October 27th, 2021 purports to show this, but does not do so as the beam being scanned is not substantially parallel. This objection may be overcome by amending the claims to refer to beam shifting rather than beam scanning, as beam shifting of a substantially parallel beam is clearly shown in figures 21-23.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a method step of ‘scanning the substantially parallel electron beam across multiple adjacent or overlapping scanning areas on the sample’ must be shown or the feature(s) canceled from the claim(s), including claims 10-13, 15, 17, 19, and 24. Figure 26 as filed on July 13th, 2020 and amended on October 27th, 2021 purports to show this, but does not do so as the beam being scanned is not substantially parallel. This objection may be overcome by amending the claims to refer to beam shifting rather than beam scanning, as beam shifting of a substantially parallel beam is clearly shown in figures 21-23.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The specification is objected to because it contains terminology which is so different from that which is generally accepted in the art to which this invention pertains that it would not be understood by a person having ordinary skill in the art to describe the actual invention. In particular, the specification uses the words ‘scan’, ‘shift’, and ‘step’ interchangeably when discussing the acquisition pattern of the inventive transmission electron microscope, but the art accepted meanings are distinct and in some aspects contradictory.
For example, paragraph 145 of the specification states that ‘This TEM may be configured to shift the field of view … between consecutive stage movements.  Between stage movements, the beam scanners may generate a magnetic and/or electric field to scan the electron beam from field to field.’  Similarly, paragraph 148 of the specification states that ‘Figure 22 … showing how field of view 950 may alternatively be shifted relative to sample area 940 by scanning the electron beam along step path … the controller shits (sic) the electron beam two times upward along 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,10-19, 21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “scan” in claims 1-6, 10-19, 21, and 23-24 is used by the claims to mean “shift or step,” while the accepted meaning is “to move across an area in an analog fashion.” The term is indefinite because the specification does not clearly redefine the term.
Claims 1-6, 14, 16, 18, 21, and 23 further disclose ‘electron beam optics to converge the electron beam as a sustainably parallel electron beam’.  Claims 10-13, 15, 17, 19, and 24 contain the similar limitation to ‘converging the electron beam as a substantially parallel electron beam onto the sample’.  Converging a beam makes it convergent, not substantially parallel.  It appears applicant is using the term ‘converge’ when the intended meaning is collimate.  Suggested correction: change the word ‘converge’ to ‘collimate’ or ‘condense’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, 14-19, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,570,156 (the ‘156 patent) in view of US 2010/0246993 (Rieger et al.).
Regarding claim 1, the ‘156 patent discloses a transmission electron microscope (TEM) for imaging a sample, the microscope comprising: a stage to hold a sample (fig. 
The ‘156 publication does not disclose generating sub-images for each of the scanning areas on the sample, or stitching together the sub-images to generate a larger image of the sample.  Rieger et al. discloses a transmission electron microscope with a controller adapted to stitch together images of a plurality of areas to produce a larger image of the sample (‘Stitching of images is used to form a composite image with a large field of view from a number of images with a more restricted field of view/ P 8). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the transmission electron microscope of the ‘156 patent. to include the stitching step of Rieger et al. to form a composite image of the entire specimen, or a composite image of a larger portion of the specimen than can be imaged using TEM at one time.
Regarding claims 2-3, the ‘156 patent in view of Rieger et al. discloses the claimed invention where the beam scanner sequentially scan the electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage (fig. 18B), but does not disclose at least four or at least nine scans before moving the stage.  However, increasing the number of scans would be within the skill level of a person having ordinary skill in the art and it would have been obvious to such a person do to so to reduce the number of required stage movements and thereby reduce stage movement related errors.
Regarding claim 4, the ‘156 patent in view of Rieger et al.  discloses a transmission electron microscope according to claim 1, wherein the controller is adapted to analyze the image to generate a feedback signal to control the beam scanner (fig. 19, ‘autofocus monitor’).
Regarding claim 5, the ‘156 patent in view of Rieger et al. discloses a transmission electron microscope according to claim 1, wherein the beam scanner comprises electromagnetic coils (‘a deflective coil for condenser system 13’).
Regarding claim 6, the ‘156 patent in view of Rieger et al. discloses the claimed invention except for the beam scanner comprising electrostatic deflectors.  Such deflectors are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute electrostatic deflectors for the electromagnetic coils because they are functional equivalents and electrostatic deflectors are capable of scanning more quickly.
Regarding claim 10, the ‘156 patent discloses a method for imaging a sample in a transmission electron microscopy (TEM) mode, the method comprising: holding a 
The ‘156 publication does not disclose generating sub-images for each of the scanning areas on the sample, or stitching together the sub-images to generate a larger image of the sample.  Rieger et al. discloses a method of transmission electron microscopy including stitching together the images of a plurality of the scanning areas to produce a larger image of the sample (‘Stitching of images is used to form a composite image with a large field of view from a number of images with a more restricted field of view/ P 8). It would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 11, the ‘156 patent in view of Rieger et al. discloses the claimed invention where the beam scanner sequentially scan the electron beam across multiple adjacent or overlapping scanning areas on the sample, without moving the stage (fig. 18B), but does not disclose at least nine scans before moving the stage.  However, increasing the number of scans would be within the skill level of a person having ordinary skill in the art and it would have been obvious to such a person do to so to reduce the number of required stage movements and thereby reduce stage movement related errors.
Regarding claim 12, the ‘156 patent in view of Rieger et al. discloses a method according to claim 10, comprising: analyzing the image to generate a feedback signal; and controlling the beam scanning based at least in part on the feedback signal (‘The computer 19 will compute the amount of defocus F from the displacement D to determine the current of objective lens Iobj required for adjusting the focusing, and finally the focus of the objective lens 14 will be thereby compensated for.’).
Regarding claim 14, the ‘156 patent in view of Rieger et al. discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to re-tune one or more of the electron beam optics and the beam scanner between sequential scanning areas (fig. 19, ‘autofocus monitor’).
Regarding claim 15, the ‘156 patent in view of Rieger et al. discloses a method according to claim 10, further comprising performing a re-tuning of an optical system between sequential scanning areas (‘The computer 19 will compute the amount of defocus F from the displacement D to determine the current of objective lens Iobj required for adjusting the focusing, and finally the focus of the objective lens 14 will be thereby compensated for.’).
Regarding claim 16, the ‘156 patent in view of Rieger et al. discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to move the stage between sets of scans to a plurality of the scanning areas (fig. 18b, where stage is moved after a set of scans).
Regarding claim 17, the ‘156 patent in view of Rieger et al. discloses a method according to claim 10, further comprising moving the stage between sets of scans to a plurality of the scanning areas (fig. 18b, where stage is moved after a set of scans).
Regarding claim 18, the ‘156 patent in view of Rieger et al. discloses a transmission electron microscope according to claim 1, wherein the controller is further adapted to select a scanning area that has not previously been illuminated (fig. 18b, where each position of view is different).
Regarding claim 19, the ‘156 patent in view of Rieger et al. discloses a method according to claim 10, further comprising selecting a scanning area that has not previously been illuminated (fig. 18b, where each position of view is different).
Regarding claim 21, the ‘156 patent in view of Rieger et al. discloses the claimed invention except for the combined image being larger than a pixel array size of the detector. However, there is no limit to the size of the combined image.  It would have 
Regarding claims 23-24, the ‘156 patent in view of Rieger et al. discloses the claimed invention wherein stitching together the sub-images to generate a larger image of the sub-images (‘Stitching of images is used to form a composite image with a large field of view from a number of images with a more restricted field of view’ P 8), but does not disclose whether this is done while detecting the electron beam emanating from the sample.  However, stitching operations can be performed at any time once at least of portion of a first and second sub-image is known, including while detecting subsequent sub-images or even during acquisition of a second sub-image, and the stitching operation will be no different when performed at any other time.  Therefore, performing the operation while detecting the electron beam emanating from the sample is within the skill level of a person having ordinary skill in the art and it would have been obvious to such a person do to so to allow for the composite to be formed as quickly as possible.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘156 patent in view of Rieger et al. as applied above, and further in view of US 2006/0008790 (Hayworth et al.).
Regarding claim 13, the ‘156 patent in view of Rieger et al. disclose the claimed invention except for feeding a flexible tape, which comprises a plurality of samples deposited thereon, into the low-pressure environment. Hayworth et al. disclose a method for imaging a sample by feeding a flexible tape, which comprises a plurality of samples deposited thereon, into the low-pressure environment (This tape cassette is .
Response to Arguments
Applicant's arguments filed October 27th, 2021 have been fully considered but they are not persuasive.
Regarding the objection to the drawings, applicant argues that figure 26 shows a substantially parallel beam.  First, applicant states that the amended figure shows three ‘sets of ray paths’ rather than three beams.  Examiner sees no difference in the terms ‘set of ray paths’ and ‘beam’.  A beam *is* a set of ray paths, which are all considered to be part of the same beam if they project from the same (real or image) source.  In figure 26, each of the three ‘sets of ray paths’ project from different locations and have different optical axes.  Systems that use a single physical source to produce multiple beams are known in the art.  For example, a single emitter can produce a flood beam distinct beams with separate image sources.
The original disclosure does not mention the use of multi-beam TEM columns, so a new matter objection is warranted.  Aside from the new matter issue though, whether there are multiple beams or not is not really relevant.  A multi-beam TEM column, if supported, would be acceptable and could be used to show a set of substantially parallel beams, but this figure does not show that.
Next applicant states that figure 26 is not drawn to scale and in fact ‘the sizes of the angles between the rays’ is exaggerated and the angles are quite small, which applicant seems to believe makes the beams substantially parallel.  First off, examiner does not expect the drawings to be perfectly to scale, but if the image is being used to show something, the scale must be at least close enough for a person of ordinary skill in the art to look at it and understand that it illustrates what applicant is intending to show.  Applicant states that the actual angles are on the order of milliradians, but the angle between the highlighted rays shown here is on the order of a full radian.

    PNG
    media_image4.png
    166
    600
    media_image4.png
    Greyscale

No person of ordinary skill in the art would look at the figure and understand it to depict angles on the order of milliradians, or even that is an exaggerated version of 
Secondly, even if the angle between rays is quite small, this does not make the beam substantially parallel.  Parallelness is a measure of the change in spacing between rays, with perfectly parallel rays showing no change, and substantially parallel rays showing little change.  If the angle between the rays is small, the spacing will change more slowly at a given distance from the point of intersection.  However, the speed of change is highly dependent on how close to the theoretical intersection point the portion of the beam being considered is.  Divergence or convergence occurs far more rapidly close to the intersection point than at some location considerably downstream/upstream.  The important value is the total amount of convergence or divergence that occurs between the condenser lens and the sample.  Knowing the angle between the rays without knowing the distance from the point of intersection or the relative distance between the condenser lens and sample does not allow us to evaluate parallelness.
Regarding the rejection of all claims under 112(b) as indefinite for using converging to describe the act of collimating, applicant argues that the electron source is naturally divergent, and the verbage ‘converge’ to remove that divergence (that is, to collimate) is appropriate. Applicant also notes that the word converge is used in the specification at paragraph 32 in reference to a beam in a TEM.  Examiner disagrees that the verb ‘converge’ can be used for collimating.  While the underlying mechanism may be the same (i.e. a condenser lens), the use of the word converge as a verb 
Regarding the rejections of the claims over the ‘156 patent in view of Rieger et al., applicant argues that the ‘156 patent does not disclose the stitching limitations, and that furthermore Rieger et al. does not disclose the scanning limitations. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Applicant also argues that it would not have been obvious to combine the references because Rieger ‘emphasizes that distortions in an image obtained from a single TEM field of view may thwart adequate stitching.’  Examiner is not sure what applicant intends by ‘an image obtained from a single TEM field of view’.  The sub-images being stitched are each of a different area and hence the field of view is different for each sub-image.  In any case, the stitching is itself disclosed by Rieger, not the ‘156 publication, so discussion of the distortion affecting stitching do not suggest that Rieger cannot be combined with the ‘156 publication, which has no stitching anyway.  If the distortions discussed in Rieger et al. actually prevented stitching, this would make 
 Applicant also notes that Rieger does not contemplate beam deflection, using instead stage translation, and that a person of ordinary skill in the art would ‘understand’ that, when combined with the beam deflection of the ‘156 patent, a new set of distortions would be introduced that would likely prevent adequate stitching.  Examiner sees no evidence that using beam deflection in place of or in concert with stage translation would change the distortions at all, and applicant has not provided any line of reasoning why it should.  Even if the distortions were different, there is no evidence that the distortions would be any more difficult to address then those present in the stage translation embodiment disclosed in Rieger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881